Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

    DARAH RUSSELL,

             Plaintiff,
    v.

    LIFE INSURANCE COMPANY
    OF NORTH AMERICA,

          Defendant.
    ____________________________________)


                                            COMPLAINT

               The Plaintiff, DARAH RUSSELL (“RUSSELL”), by and through her

    undersigned counsel, hereby sues LIFE INSURANCE COMPANY OF NORTH

    AMERICA (“LINA”), and alleges as follows:

                             JURISDICTION, VENUE AND PARTIES

    1.       This action arises under ERISA or the Employee Retirement Income Security Act

             of 1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B)

             thereof. This Court has jurisdiction under 29 USC § 1132 (f), which grants to the

             federal court original jurisdiction to determine claims under 29 USC §§ 1001 et

             seq. RUSSELL brings this action to recover disability insurance benefits due to

             her under the terms of an employee welfare benefit plan, to enforce her rights

             under the plan and to clarify her rights to benefits under the terms of the plan.

    2.       RUSSELL was at all times relevant a citizen of the United States of America and

             in all respects sui juris.

    3.       LINA is a corporation with its principal place of business in the Commonwealth



    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 8




             of Pennsylvania that is authorized to transact and is transacting business in the

             Southern District of Florida.

    4.       Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant,

             LINA, is authorized to and is doing business within the Southern District of

             Florida and “may be found” in the Southern District of Florida.

                                   FACTUAL ALLEGATIONS

    5.       This case arises out of the purposeful, unwarranted and unlawful denial of

             disability benefits to RUSSELL by LINA.

    6.       RUSSELL was at all times material an employee of or former employee of

             Express Scripts Holding Company.

    7.       By way of her employment at Express Scripts Holding Company, RUSSELL was

             at all times material a plan participant under Group Disability Insurance Policy

             FLK-980250 (the “Disability Policy”), which is a disability insurance policy

             issued LINA. It is pursuant to Policy FLK-980250 to which RUSSELL is entitled

             to benefits.   Policy FLK-980250 is underwritten by LINA.         A copy of the

             Disability Policy as provided by LINA to RUSSELL is attached hereto as Exhibit

             “A”.

    8.       The Disability Policy is an employee welfare benefit plan within the meaning of

             Title 29, USC § 1002 and regulated by ERISA.

    9.       LINA is the insurer of benefits under the Disability Policy and was the Plan

             Administrator or was appointed by the Plan Administrator as the named fiduciary

             for deciding claims for benefits under the Disability Policy and for deciding any

             appeals of denied claims.




    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 8




    10.      As the decision maker and payer of plan benefits, LINA administered the claim

             with a conflict of interest and the bias this created affected the claims

             determination. As such, LINA is not entitled to a deferential standard of review.

    11.      Pursuant to the terms and conditions of the Disability Policy, RUSSELL is

             entitled to disability benefits for the duration of her disability, or ager 67, so long

             as she remains disabled as required under the terms of the Disability Policy.

    12.      According to the Disability Policy,




    13.      Since approximately August 28, 2019, RUSSELL has been disabled under the

             terms of the Disability Policy.

    14.      Shortly after becoming disabled, RUSSELL made a claim to LINA under the

             Disability Policy for long term disability benefits but benefits have never been

             paid.

    15.      By way of a denial letter dated June 10, 2020, LINA denied RUSSELL’s claim

             for long term disability benefits, contending that RUSSELL was not disabled as

             defined by the policy.

    16.      RUSSELL timely and properly appealed LINA’s initial denial letter of June 10,

             2020.

    17.      By letter dated October 30, 2020, LINA informed RUSSELL that it was affirming



    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 8




             its previous decision to deny her claim for long term disability benefits and

             informed RUSSELL that all administrative remedies had been exhausted.

    18.      At all relevant times RUSSELL complied with all conditions precedent and

             exhausted all administrative remedies under the Disability Policy.

    19.      At all relevant times, solely because of injury or sickness, RUSSELL has been

             unable to perform the material and substantial duties of her Regular Occupation

             and unable to earn 80% or more of her Indexed Earnings from working in her

             Regular Occupation.

    20.      At all relevant times, solely due to injury or sickness, RUSSELL has been unable

             to perform the material and substantial duties of any occupation for which she is,

             or becomes qualified based on education, training or experience, and unable to

             earn 80% or more of her Indexed Earnings.

    21.      At all relevant times, RUSSELL has been under the regular care of a doctor.

    22.      At all relevant times, RUSSELL was a Covered Person under the Disability

             Policy.

    23.      RUSSELL has never received benefits owed to her under the Disability Policy

             despite RUSSELL’s right to these benefits.

    24.      LINA has refused to pay RUSSELL’s claim for long term disability benefits.

    25.      At all relevant times, LINA was the payer of benefits.

    26.      At all relevant times, LINA was the “Insurance Company” identified throughout

             the Disability Policy.

    27.      At all relevant times, LINA was the Plan Administrator or was appointed by the

             Plan Administrator as the named fiduciary for deciding claims for benefits under




    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 8




             the Disability Policy and for deciding any appeals of denied claims.

    28.      At all relevant times, RUSSELL has been and remains Disabled and entitled to

             disability benefits from LINA under the terms of the Disability Policy.

    29.      RUSSELL has been forced to retain the services of the undersigned counsel in

             order to prosecute this action and is obligated to pay a reasonable attorney’s fee.

           CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
            RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
          ATTORNEYS’ FEES AND COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

    30.      RUSSELL incorporates Paragraphs 1 through 29 as if fully set forth herein.

    31.      This is a claim to recover benefits, enforce rights, and clarify rights to future

             benefits under 29 U.S.C. §1132(a)(1)(B)

    32.      Pursuant to 29 U.S.C. §1132(a)(1)(B), RUSSELL, as a participant under the

             Disability Policy, is entitled to sue for judicial determination and enforcement of

             benefits.

    33.      RUSSELL has no other adequate remedy at law to address the injuries she has

             suffered and will continue to suffer as a result of LINA’s failure to pay her

             continued long term disability benefits.


    34.      RUSSELL has exhausted all administrative remedies under the Disability Policy.

    35.      Defendant breached the Disability Policy and violated ERISA in the following

             respects:

                                 (a)    Failing to pay long term disability benefit payments

                          to RUSSELL at a time when LINA knew, or should have known,

                          that RUSSELL was entitled to those benefits under the terms of the




    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 6 of 8




                          Disability Policy, as RUSSELL was disabled and unable to work

                          and therefore entitled to benefits.

                                  (b)     Failing to provide a prompt and reasonable

                          explanation of the basis relied upon under the terms of the

                          Disability Policy documents, in relation to the applicable facts and

                          Disability Policy provisions, for the denial of RUSSELL’s claim

                          for disability benefits;

                                  (c)     After RUSSELL’s claim was denied in whole or in

                          part, LINA failed to adequately describe to RUSSELL any

                          additional material or information necessary for RUSSELL to

                          perfect her claim, along with an explanation of why such material

                          is or was necessary.

                                  (d)     LINA failed to properly and adequately investigate

                          the merits of RUSSELL’s disability claim and failed to provide a

                          full and fair review of RUSSELL’s claim.

    36.      RUSSELL believes and thereon alleges that LINA wrongfully terminated her

             claim for disability benefits under the Disability Policy by other acts or omissions

             of which RUSSELL is presently unaware, but which may be discovered in this

             future litigation and which RUSSELL will immediately make LINA aware of

             once said acts or omissions are discovered by RUSSELL.

    37.      Following the termination of benefits under the Disability Policy, RUSSELL

             exhausted all administrative remedies required under ERISA and RUSSELL has

             performed all duties and obligations on her part to be performed under the




    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 7 of 8




             Disability Policy.

    38.      As a proximate result of the aforementioned wrongful conduct of LINA,

             RUSSELL has damages for loss of disability benefits in a total sum to be shown

             at the time of trial.

    39.      As a further direct and proximate result of this improper determination regarding

             RUSSELL’s claim for benefits, RUSSELL, in pursuing this action, has been

             required to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1),

             RUSSELL is entitled to have such fees and costs paid by LINA.

    40.      The wrongful conduct of LINA has created uncertainty where none should exist;

             therefore, RUSSELL is entitled to enforce her rights under the terms of the

             Disability Policy and to clarify her right to future benefits under the terms of the

             Disability Policy.

                                          REQUEST FOR RELIEF

             WHEREFORE, DARAH RUSSELL prays for relief against LIFE INSURANCE

    COMPANY OF NORTH AMERICA as follows:

             1.           Payment of long term disability benefits due Plaintiff;

             2.           An order declaring that Plaintiff is entitled to immediate reinstatement to

                          the Disability Policy, with all ancillary benefits to which she is entitled by

                          virtue of her disability, and that benefits are to continue to be paid under

                          the Disability Policy for so long as Plaintiff remains disabled under the

                          terms of the Disability Policy;




    [1865830/4411772/1]
Case 1:21-cv-22470-RKA Document 1 Entered on FLSD Docket 07/09/2021 Page 8 of 8




             3.           In the alternative to the relief sought in paragraphs 1 and 2, an order

                          remanding Plaintiff’s claim to the claims administrator to the extent any

                          new facts or submissions are to be considered;

             4.           Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

                          incurred in pursuing this action;

             5.           Payment of pre-judgment and post-judgment interest as allowed for under

                          ERISA; and

             6.           Such other and further relief as this Court deems just and proper.

             DATED: July 9, 2021

                                                        ATTORNEYS DELL AND SCHAEFER,
                                                        CHARTERED
                                                        Attorneys for Plaintiff
                                                        2404 Hollywood Boulevard
                                                        Hollywood, FL 33020
                                                        (954) 620-8300

                                                        S/ Alexander A. Palamara
                                                        ALEXANDER A. PALAMARA, ESQUIRE
                                                        Florida Bar No: 0037170
                                                        Email: alex@diattorney.com
                                                        GREGORY MICHAEL DELL, ESQUIRE
                                                        Florida Bar No: 299560
                                                        Email: gdell@diattorney.com




    [1865830/4411772/1]
